DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-23 are currently pending for examination. 

Drawing Objections
The drawings Fig. 1, Fig. 2 and Fig. 12 are objected to because the reference numbers are accompanied by simple text description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 11-14 and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gladish (Pub. No.: US 2018/0073168 A1).

Regarding claim 1, Gladish teaches a system for monitoring apparel wear or use (Abstract, Fig. 1-Fig. 11, energy harvesting platform) comprising: 
an energy harvesting component (Fig. 1-Fig. 2, para [0041], “If the spacer mesh is compressed (e.g., the faces 11, 12 are urged toward each other), the piezo-electric fiber can physically deform and generate an electrical current and/or an electrical potential.”. Energy harvesting textile); and 
a signaling component partially or fully powered by electrical energy generated by the energy harvesting component from wear or use of the apparel (para [0010], “As but one example of such a platform, a garment incorporating an energy-harvesting textile can include a physical and/or a near-field electrical connector suitable for transferring harvested electrical energy to an accessory device, e.g., a light, a radio transceiver, a smartphone, a computing table, a GPS device, a biologic or other type of sensor, and any of a variety of other electricity-consuming devices now known or hereafter developed.”).  

 	Regarding claim 2, Gladish teaches the system of claim 1 further comprising an energy storage component for storing the electrical energy generated by the energy harvesting component (para [0034], “In specific embodiments, some disclosed textile structures can include ”).  

Regarding claim 3, Gladish teaches the system of claim 2, wherein the energy storage component powers the signaling component upon receipt of a predetermined amount of electrical energy from the energy harvesting component (para [0065], “Additionally, electrically conductive fibers and/or deposition layers, as along a seam, with a waterproof seam being but one particular example, can collect and convey electrical current generated by the harvester.  One or more batteries, connectors, and/or accessories can be operatively coupled to the harvester, as described in other examples herein.”. The electrical storage device needs to collect enough electrical current/energy from the harvester before it can start to deliver power to the load devices, such as a smartphone).  

Regarding claim 4, Gladish teaches the system of claim 3, wherein the predetermined amount of electrical energy corresponds to a period of time or user activity level over which the apparel is used or worn (para [0034], “For example, some disclosed textile structures, whether knitted, woven and/or entangled, can incorporate one or more energy harvesting fibers.  Such fibers can include one or more of a piezo-electric fiber configured to convert mechanical energy to an electric current by way of movement of the fiber, a photovoltaic fiber configured to convert light energy to an electric current, and/or a fiber having combined piezo-electric and photovoltaic properties such that it is configured to convert mechanical energy as well as incident light to electrical current.”. The textile generates electrical current from the wearer’s movements. The wearer needs to move for a specific amount of time before the electrical storage collects enough power to supply the load devices).  

 	Regarding claim 5, Gladish teaches the system of claim 1, wherein the energy harvesting component comprises a thermoelectric apparatus (para [0036], “In Power Felt, juxtaposed layers of carbon nanotubes and plastic insulation can convert any temperature differential to electrical current.”).  

 	Regarding claim 6, Gladish teaches the system of claim 5, wherein the thermoelectric apparatus comprises thermoelectric fabric (para [0036], “In ”).  

 	Regarding claim 7, Gladish teaches the system of claim 1, wherein the energy harvesting component comprises piezoelectric apparatus (Para [0034], “Such fibers can include one or more of a piezo-electric fiber configured to convert mechanical energy to an electric current by way of movement of the fiber,”).  

Regarding claim 11, Gladish teaches the system of claim 2, wherein the energy storage component comprises one or more capacitors (para [0034], “In specific embodiments, some disclosed textile structures can include electrical conductors (e.g., electrically conductive fibers, filaments, depositions, e.g., printed inks, etc.) arranged to convey harvested electrical energy to a common plane, buss, circuit, connector or other device for further conveying electrical current to an electrical or electronic accessory, and/or to a battery or other electrical storage device (e.g., a capacitor).”).  

Regarding claim 12, Gladish teaches the system of claim 1, wherein the signaling component employs electromagnetic radiation for communication with one or more electronic devices external to the system (Fig. 11, para [0010], “As but one example of such a platform, a garment incorporating an energy-harvesting textile can include a physical and/or a near-field electrical connector suitable for transferring harvested electrical energy to an accessory device, e.g., a light, a radio transceiver, a smartphone, a computing table, a GPS device, a biologic or other type of sensor, and any of a variety of other electricity-consuming devices now known or hereafter developed.” and para [0083], “The computing environment 1100 is not intended to suggest any limitation as to scope of use or functionality of the technology, as the technology may be implemented in diverse general-purpose or special-purpose computing environments.  For example, each disclosed technology may be implemented with other computer system configurations, including hand held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.”. The energy harvesting textile is connected to a signaling component, such as a radio transceiver, to communicate with a hand held device or a computer).  

Regarding claim 13, Gladish teaches the system of claim 12, wherein the electronic device is a cellular phone, computer, tablet or electronic receiving system (Fig. 11, para [0083], “The computing environment 1100 is not intended to suggest any limitation as to scope of use or functionality of the technology, as the technology may be implemented in diverse general-purpose or special-purpose computing environments.  For example, each disclosed technology may be implemented with other computer system configurations, including hand held devices, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.”).  

Regarding claim 14, Gladish teaches the system of claim 12, wherein the electronic device includes a global positioning system (It is inherent or very obvious that a hand held device, such as smartphone, has a GPS system).  

 	Regarding claim 18, recites an apparel comprising the system of claim 1. Therefore, it is rejected for the same reasons. 

	Regarding claim 19, recites an apparel comprising the system of claim 2. Therefore, it is rejected for the same reasons. 

	Regarding claim 20, recites an apparel comprising the system of claim 3. Therefore, it is rejected for the same reasons. 

	Regarding claim 21, recites an apparel comprising the system of claim 4. Therefore, it is rejected for the same reasons. 

	Regarding claim 22, recites an apparel comprising the system of claim 7. Therefore, it is rejected for the same reasons. 

Regarding claim 23, Gladish teaches the apparel composition of claim 18, wherein the article of apparel is selected from the group consisting of a shirt, pants, shorts, dress, skirt, suit, underwear, sock, hat, helmet, shoe, boot, tie, jacket, lanyard, keychain, identification badge, athletic apparel and personal protective equipment (Fig. 5, jacket).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gladish (Pub. No.: US 2018/0073168 A1) in view of Hagstrom (WO 2014/161920 A1)

 	Regarding claim 8, Gladish teaches the system of claim 1, wherein the energy harvesting textile is made of hybrid piezoelectric fibers and photovoltaic fibers (para [0042]) but fails to expressly teach wherein the energy harvesting component comprises a pyroelectric apparatus.  
	However, in the same field of energy harvesting textile, Hagstrom teaches a hybrid piezoelectric and pyroelectric fiber to improve electrical properties. See The invention relates to method for producing a piezoelectric and pyroelectric fiber (100)”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s energy harvesting fiber with a hybrid piezoelectric and pyroelectric fiber to improve electrical properties.

Regarding claim 10, Gladish teaches the system of claim 1, wherein the energy harvesting textile is made of hybrid piezoelectric fibers and photovoltaic fibers (para [0042]) but fails to expressly teach wherein the energy harvesting component comprises two or more apparatus selected from the group consisting of thermoelectric apparatus, piezoelectric apparatus, pyroelectric apparatus and triboelectric apparatus.  
	However, in the same field of energy harvesting textile, Hagstrom teaches a hybrid piezoelectric and pyroelectric fiber to improve electrical properties. See abstract, “The invention relates to method for producing a piezoelectric and pyroelectric fiber (100)”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s energy harvesting fiber with a hybrid piezoelectric and pyroelectric fiber to improve electrical properties.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Gladish (Pub. No.: US 2018/0073168 A1) in view of Kim (Pub. No.: US 2016/0036351 A1)

	Regarding claim 9, Gladish teaches the system of claim 1, wherein the energy harvesting textile is made of hybrid piezoelectric fibers and photovoltaic fibers (para [0042]) but fails to expressly teach wherein the energy harvesting component comprises a triboelectric apparatus.  
	However, in the same field of energy harvesting textile, Kim teaches the use of triboelectric fabric to generate electricity. See abstract, “The stretchable triboelectric generator comprises a first stretchable triboelectric generation part comprising a first fabric layer and a first friction layer on the first fabric layer and a second stretchable triboelectric generation part comprising a second fabric layer and a second friction layer on the second fabric layer.”.
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s energy harvesting fabric with triboelectric fabric to improve electrical properties.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gladish (Pub. No.: US 2018/0073168 A1) in view of Pope (Pub. No.: US 

Regarding claim 15, Gladish teaches the system of claim 12, but fails to expressly teach wherein the electromagnetic radiation comprises radio waves having frequency of 300 MHz to 3 GHz. 
 However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s radio transceiver having frequency of 300Mhz to 3Ghz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Also, in the same field of radio transceiver, Pope teaches Bluetooh Low Energy transmitter operates a 2.4Ghz. See para [0004], “BLE operates in the same spectrum range (approximately 2.4 GHz) as classic Bluetooth technology,”.
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s radio transceiver with a low energy Bluetooth transceiver to reduce power usage. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gladish (Pub. No.: US 2018/0073168 A1) in view of Lim (Pub. No.: US 2014/0015470 A1)

 	Regarding claim 16, Gladish teaches the system of claim 1, but fails to expressly teach further comprising a housing in which the energy harvesting component, energy storage component and signaling component are positioned.  
	However, in the same field of energy harvesting system, Lim teaches an apparel 10 houses the energy harvester unit 110, the wearable battery 130 and the wearable transmission unit 140, 150. See Fig. 1 and Fig. 2.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gladish’s jacket to house the energy harvesting fiber, the battery and the radio transceiver to allow communication between the jacket and the handheld device. 

Regarding claim 17, Gladish in the combination teaches the system of claim 16, wherein the housing is flexible (para [0033], “Disclosed, fiber-based energy harvesters can be flexible and light-weight, and can be formed (e.g., woven, knitted, entangled, etc.) into multiple configurations and many functional structures without disturbing or departing from currently known and well-understood textile forming processes.”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685